Citation Nr: 1511817	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-39 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating for left knee torn meniscus, currently rated as 10 percent disabling.

2. Entitlement to an increased (compensable) disability rating for actinic keratosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran had active service from November 1981 to September 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO granted a temporary total disability rating for left knee disability following surgery, and assigned a 10 percent disability rating from February 1, 2008. The RO continued a 0 percent disability ratings for actinic keratosis.

In July 2014, the Board remanded the case for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. From February 1, 2008, left knee torn meniscus, status post November 2007 surgery, has been manifested by pain, particularly with walking, and frequent episodes of locking and effusion.

2. The Veteran's actinic keratosis has been manifested by recurrent lesions treated with cryotherapy and topical medication, without disfigurement of the head, face, or neck, and without disabling scars.


CONCLUSIONS OF LAW

1. From February 1, 2008, left knee torn meniscus, status post surgery, has met the criteria for a 20 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2014).

2. The Veteran's actinic keratosis has not met the criteria for a compensable disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118 Diagnostic Codes 7800-7805, 7819 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in an April 2008 letter. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. The letter also informed the Veteran how VA assigns disability ratings and effective dates.

The Veteran's claims file contains service treatment records, post-service treatment records, and reports of VA examinations. In the July 2014 remand, the Board instructed the RO to ask the Veteran to identify sources of post-service medical treatment. The Board instructed the RO to obtain medical records that were not in the file. The Board instructed the RO to schedule VA examinations to determine the current manifestations of the Veteran's left knee disability and actinic keratosis. The RO asked the Veteran to identify sources of post-service medical treatment. The RO obtained additional medical records. The Veteran had new VA examinations that addressed the current manifestations of his left knee disability and actinic keratosis. The reports of VA examinations contain relevant findings that are sufficient to allow determinations on the ratings issues that are on appeal. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. 

Left Knee Disability

The Veteran contends that his left knee disability warrants a rating higher than 10 percent. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. See DeLuca, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The Veteran had treatment during service for left knee problems. MRI showed a torn meniscus. Before separation from service in 2003, he filed a claim for VA compensation for service-connected disabilities, including left knee disability. On VA examination in July 2003, he reported having left knee pain with any prolonged walking. He stated that occasionally there was effusion in that knee. No instability was found. In a September 2003 rating decision, the RO granted service connection, effective from separation from service, for left knee torn meniscus. The RO assigned a 10 percent disability rating.

The claims file contains records of post-service treatment the Veteran received at a service department facility. In November 2007, he underwent left knee arthroscopic surgery, which included debridement of the torn area of the meniscus. In February 2008, he submitted a claim for an increased rating for the left knee disability. In the August 2008 rating decision, the RO granted a temporary total (100 percent) disability rating for the left knee disability during convalescence following the 2007 surgery, and assigned a 10 percent disability rating from February 1, 2008.

The RO has evaluated the Veteran's left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5260, which is based on the limitation of flexion of the knee. Under that code, limitation of flexion to 15 degrees is rated at 30 percent, limitation to 30 degrees is rated at 20 percent, limitation to 45 degrees is rated at 10 percent, and limitation to 60 degrees is rated at 0 percent. As the Veteran's left knee disorder involves injury of the meniscus, also known as the semilunar cartilage, it is also appropriate to consider 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259, which address disorders of the semilunar cartilage. Under Diagnostic Code 5258, semilunar cartilage that is dislocated, with frequent episodes of "locking," pain, and effusion is rated at 20 percent. Under Diagnostic Code 5259, removal of semilunar cartilage, if symptomatic, is rated at 10 percent.

The Veteran has contended that his left knee is unstable. Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability of a knee is rated at 30 percent if the instability is severe, 20 percent if moderate, and 10 percent if slight.

Generally, the evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2014). In a precedent opinion, however, the VA General Counsel indicated that separate ratings for arthritis and instability may be assigned when a knee has both. See VAOPGCPREC 23-1997 (1997). Similarly, the VA General Counsel has indicated that when a leg has both limitation of flexion and limitation of extension at the knee, the limitation of flexion and limitation of extension must each be rated separately to adequately compensate for functional loss associated with injury to the leg. See VAOPGCPREC 9-2004 (2004).

Treatment notes reflect the history of left knee surgery in November 2007. He had physical therapy from December 2007. In January 2008, a clinician adjusted the fit of a brace for the left knee. The Veteran reported occasional pain in that knee. In February 2008, he stated that he had ongoing crepitus in his left knee. In July 2008, he related having pain in his left heel radiating to his left knee.

On VA examination in October 2008, the Veteran reported having constant left knee pain, described as being at a level of 3 or 4 out of 10. He indicated that the knee also had locking, catching, instability, and occasional swelling. He related that the pain was worse with prolonged weightbearing. He stated that he took nonprescription analgesics as needed for left knee pain. He reported that he worked full time, as a contractor, in a purchasing department at an Air Force base. He indicated that the condition of his left knee was no impediment to his current occupation, and that he independently performed all activities of daily living.

On examination, the Veteran had to use both arms to flex his left knee. Flexion was limited to 90 degrees. The examiner observed that the Veteran had a painful reaction on flexion of the knee. Testing did not show any instability of the knee. Left knee x-rays showed minimal narrowing of the medial compartment of the knee joint space. This was described as mild degenerative change. The examiner commented that the available objective evidence did not appear to adequately explain the subjective complaints. 

In outpatient treatment in August, September, and October 2009, the Veteran reported progressively worsening left knee pain since the surgery in 2007. He related a catching sensation in the patella. In August 2009, significant pain with the McMurray test inhibited most of the examination. From September 2009, he had physical therapy, and home exercises were prescribed. In December 2009, he reported significant left knee pain, particularly with walking. He related that his left knee had locking, catching, and occasional swelling. On testing there was evidence of mild compromise of the medial collateral ligament.

On MRI of the Veteran's left knee in February 2010, the ligaments were intact. There were meniscus findings consistent with postoperative or degenerative change. A small amount of joint fluid was present.

In outpatient orthopedic treatment in June 2010, the Veteran reported left knee pain, particularly with walking. He related having a catching and locking sensation when going from flexion to extension. The treating clinician observed that the Veteran had an antalgic gait. The left knee had mild effusion. The range of motion was from 0 to 110 degrees, with catching at 90 degrees. There was pain with flexion. Testing did not reveal instability of the knee. The clinician prescribed a patella stabilizing brace. In July 2010, the Veteran continued to report aching knee pain, and a catching and locking sensation when going from flexion to extension. The examiner noted decreased muscle bulk in the quadriceps muscles. The range of motion of the knee was from 0 to 130 degrees. In August 2010, the Veteran reported working on quadriceps muscle strengthening and wearing the patella stabilizing brace. He stated that the painful catching sensation in the knee on motion had decreased, but had continued. The treating clinician felt the catch, and noted evidence that it was mildly painful for the Veteran. The clinician found that the left knee had no effusion. The range of motion was from 0 to 130 degrees. The clinician noted that prior x-rays showed a lateral patellar tilt.

In a May 2014 statement, the Veteran indicated that his left knee locked, was not stable, and had a lot of pain.

In November 2014, the Veteran began physical therapy for left knee pain. A treating clinician found that the knee had patellofemoral syndrome and chondromalacia patella. 

The Veteran had another VA examination of his left knee in December 2014. He indicated that he was employed as a contracts manager. He stated that his left knee disability limited his activities. He related that his left knee problems had made him unable to play golf since 2006. He reported that at work he stood up once an hour to stretch his left knee and try to prevent swelling. He indicated that he took nonprescription pain medication for knee pain, and that he used a patella stabilizing brace. He stated that he had pain and swelling in his left knee after walking a quarter of a mile, or after sitting for more than an hour.

On examination, the range of motion of his left knee was from 0 to 130 degrees. The knee had crepitus. The examiner noted peripatellar tenderness, minimal swelling, and evidence of pain with weightbearing. X-rays of the left knee showed suprapatellar effusion and mild interval progression in medial compartment joint space narrowing. The left knee had full muscle strength, without muscle atrophy. On testing, the knee joint was stable. The examiner reported that the Veteran's left knee had degenerative arthritis and patellofemoral pain syndrome. The examiner found no evidence of knee instability or subluxation. The examiner indicated that the Veteran's left knee disability produced mild functional limitation.

Medical treatment and examination records and the Veteran's accounts show that, since convalescence from the 2007 surgery, the left knee disability, including the meniscus problems, has been manifested by pain, particularly with walking, and by frequent episodes of locking and effusion. The knee disability thus has been 

sufficiently consistent with the criteria for a 20 percent rating under Diagnostic Code 5258 to warrant that rating. Flexion of the knee has not been limited to 45 degrees, so separate ratings under Diagnostic Codes 5258 and 5260 are not warranted. The Board grants a single 20 percent rating under Diagnostic Code 5258. The Veteran has stated that his left knee is unstable. Clinicians prescribed a brace to stabilize the position of his patella; but testing over the years since the surgery has on most occasions found that the overall knee joint is stable. Therefore, a separate rating for instability, under Diagnostic Code 5257, is not warranted.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's left knee disability symptoms do not suggest an exceptional or unusual disability picture. He has not had frequent hospitalizations due to that disability. He has reported that left knee symptoms require him to get up periodically during his work day and move his knee; but he has not indicated that the left knee disability markedly interferes with his capacity for employment. Therefore there is no basis to refer the rating of his left knee disability for consideration of an extraschedular rating. 38 C.F.R. § 3.321.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran reports that he holds full time employment. He does not contend, and the record does not suggest, that his left knee disability makes him unable to secure or follow a substantially gainful occupation. The record therefore does not raise the issue of unemployability.

Actinic Keratosis

The conditions for which the Veteran claimed service connection in 2003 included pre-cancerous skin lesions on his face. On VA examination in July 2003, the examiner indicated that the facial skin lesions for which the Veteran had received treatment were actinic keratoses. In the September 2003 rating decision, the RO granted service connection for actinic keratosis, and assigned a 0 percent disability rating. In February 2008, the Veteran submitted a claim for an increased rating for the actinic keratosis. He noted that he had ongoing treatment for that disorder.

The RO has evaluated the Veteran's actinic keratosis under 38 C.F.R. § 4.118, Diagnostic Code 7819. Under that code, benign skin neoplasms are rated as disfigurement of the head, face or neck under Diagnostic Code 7800, as scars under Diagnostic Codes 7801 through 7805, or based on impairment of function. Under Diagnostic Code 7800, disfigurement of the head, face, or neck, is rated compensably (at 10 percent or higher) if there is visible or palpable tissue loss, gross distortion or asymmetry of facial features, or any of eight listed characteristics of disfigurement. Those characteristics include a scar at least 13 centimeters long or at least 0.6 centimeters wide, a scar with an elevated or depressed surface, and a scar adherent to underlying tissue. The characteristics of disfigurement also include an area exceeding 39 square centimeters in which skin is hypopigmented, hyperpigmented, of abnormal texture, or indurated and inflexible, or soft tissue is missing. Under Diagnostic Codes 7801 through 7805, scars on areas other than the head, face, or neck are rated compensably if they are deep and nonlinear and have an area of at least 77 square centimeters, if they are superficial and nonlinear and have an area of at least 929 square centimeters, if they are unstable or painful, or if they produce any other disabling effect.

On VA medical examination in July 2003, it was noted that the Veteran had a history of actinic keratoses on his face, head, and forearms. He stated that on several occasions clinicians had treated the actinic keratoses with cryotherapy. The examiner observed on the Veteran's face several small, light lesions where actinic keratoses had been frozen off. There were no active lesions on the face or forearms at that time.
Since separation from service, the Veteran has received treatment at a service department medical facility and by private dermatologist H. W., M.D. In April 2007, he was seen at the service department facility for a mildly painful lesion behind his left ear. He was referred for a dermatology consultation. Treatment notes show that the Veteran saw Dr. W. two to four times per year from 2007 through 2014. Dr. W. found actinic keratoses and seborrheic keratoses on his face, ears, head, neck, torso, and arms. She treated actinic keratoses with cryotherapy and seborrheic keratoses with topical medication. In June 2007, the Veteran had a biopsy of skin of the left ear. The reviewing pathologist found cornification on the surface of seborrheic keratoses. In December 2007, the Veteran had another biopsy of the skin of the left ear. The reviewing pathologist found a crusted lesion with no evidence of a neoplasm.

On VA examination in October 2008, the Veteran reported that, over the preceding three weeks, his treatment for actinic keratosis had been topical application of the medication Efudex to the skin of his face. He stated that he held full time employment in purchasing. The examiner observed on the Veteran's face several hyperemic spots and slight inflammation. The examiner also observed yellow crust formation on the right cheek, measuring 0.3 millimeters in diameter, and a scaling lesion with yellow crust on the left ear that was 0.5 to 0.7 millimeters in diameter.

In January 2013, the Veteran had a biopsy of skin of the right ear. The evaluating pathologist found squamous cell carcinoma. Dr. W. surgically removed the tumor, and repaired the area with a skin graft. In a July 2013 biopsy of the Veteran's facial skin, a pathologist found seborrheic keratosis with inflammation.

On VA examination in December 2014, the examiner reported having reviewed the Veteran's claims file. The examiner noted that the Veteran had recurrent actinic keratosis, and that he had undergone skin biopsies, some with unfavorable results. The Veteran reported that his actinic keratosis had been treated with shaving, curettage, and cryotherapy. He stated that he had private dermatology visits every four months to monitor his skin disorders. He indicated that his skin disorders had not been treated with oral or topical medication in the preceding twelve months. In the 2014 examination, the examiner found that the Veteran's actinic keratosis did not cause scarring or disfigurement of his head, face, and neck. It was noted that his actinic keratosis had no effect on his usual occupation.

The Veteran's actinic keratosis has not resulted in disfigurement of the head, face, or neck consistent with any of the eight listed characteristics of disfigurement. It thus has not met the criteria for a compensable disability rating under Diagnostic Code 7800. It is not manifested by any scar, in any location, that meets the criteria for a compensable rating under Diagnostic Codes 7801 through 7805. His actinic keratosis has not produced any impairment of function. Therefore, his actinic keratosis does not warrant a compensable rating under Diagnostic Code 7819.

The Veteran's actinic keratosis does not suggest an exceptional or unusual disability picture. He has not had frequent hospitalizations due to that disability. The evidence does not suggest, that the actinic keratosis markedly interferes with his capacity for employment. Therefore, there is no basis to refer the rating of his actinic keratosis for consideration of an extraschedular rating. 38 C.F.R. § 3.321. He holds full time employment, and the record does not suggest that his actinic keratosis makes him unable to secure or follow a substantially gainful occupation, so the record does not raise the issue of unemployability.



	(CONTINUED ON NEXT PAGE)



ORDER

From February 1, 2008, a 20 percent disability rating for left knee torn meniscus is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a compensable disability rating for actinic keratosis is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


